MILLER, Chief Justice.
T.Y. (hereinafter “Mother”) appeals an order terminating her parental rights in J.Y. We affirm.
FACTS
Mother is 27 years old and has borderline intellectual functioning (bordering on mental retardation). She also has “deeply ingrained mental disorders” including paranoia, obsessive/compulsiveness, and dependent personality disorder. These characteristics make it difficult for Mother to make decisions and to take responsibility for her own life. Psychiatrist Thomas Price testified that these personality disorders are difficult to treat and only long-term intensive counseling would have any results. Dr. Price testified that Mother’s borderline intellectual functioning would further impair any counseling process. Under ideal conditions he would expect only “minimal improvement” after five or six years of treatment.
Three years ago, Mother’s parental rights for her first child (S.Y.) were terminated. In that case, S.Y. was approximately one year old when she was removed from Mother. The Department of Social Services’ (hereinafter “Social Services”) attempts to provide services were unavailing. The circuit judge in that prior termination case found Mother was physically abusive, failed to provide for the “basic needs” of the child, and “the child’s environment [was] injurious to her welfare.” It was clear from the record that Mother’s difficulties with the first child were largely related to her borderline mental functioning and her mental disorders. This Court affirmed that termination of parental rights in appeal number 17254 on February 22, 1991. When considering the present action, Judge Berndt took judicial notice of the record in that prior termination case.
Mother became pregnant in early 1991 and Social Services provided her with parental training courses and other support services. Social Service workers became concerned about Mother’s medical condition because she was involved in a physically abusive relationship and she failed to attend certain prenatal checkups. Social Service workers were also very concerned because Mother’s parenting skills were essentially unchanged from when her parental rights to S.Y. were terminated three years earlier.
J.Y. was born with no complications on October 6, 1991. Social Services immediately obtained a detention order. On October 29, 1991, Social Services filed a petition alleging J.Y. was dependent and neglected. On November 21, 1991, Social Services moved to terminate Mother's parental rights to J.Y.
Mother’s expert witness, Dr. Ted Williams, acknowledged Mother has gaps in her parenting skills, but suggested three alternatives were available instead of terminating Mother’s parental rights. First, he suggested both Mother and J.Y. could be placed in foster care with day to day parenting assistance. Second, he suggested both Mother and J.Y. could be placed in a group home. Third, he felt Mother might respond to a coordinated case service plan if it identified specific skills to be developed.
The trial court found that although Mother’s intentions are good, she has significant problems controlling her temper *862and her impulses. The State’s expert and Mother's expert agreed J.Y. was not safe in Mother’s home without other supervision. Both experts agreed 24-hour-a-day supervision would be necessary. Moreover, the trial court found the 24-hour-a-day supervision would have to continue until J.Y. reaches his teenage years. The trial court found no resource was available in South Dakota to provide that type of supervision.
The trial court found Social Services had provided a “myriad” of services to Mother over the “last few years, including home-based therapy trying to teach the mother the very most basic things about caring for the child, but the mother has difficulty even with these.” Although Dr. Williams suggested various alternatives, the trial court found they were neither viable nor in J.Y.’s best interests. The trial court terminated Mother’s parental rights after finding Social Services had made reasonable efforts and that no less restrictive alternatives were available.
DECISION
WHETHER “REASONABLE EFFORTS” WERE MADE TO REUNITE MOTHER WITH J.Y.
SDCL 26-8A-21 requires that Social Services “shall make reasonable efforts to make it possible for the child to return to the home of the child’s parents, guardian or custodian." The trial court found reasonable efforts had been made. In order to overturn that finding of fact, Mother must show the finding was “clearly erroneous.” SDCL 15-6-52(a).
Social Services provided significant, but nevertheless unsuccessful, services to Mother with her prior child. These included: supervised visits; parenting classes; individual case management services; individual therapy for Mother; medical care and advice, home based services including cleaning and child care; and, two case service plans. Parental rights can be terminated upon a showing that the services to the family are unsuccessful or unavailing. People in Interest of 349 N.W.2d 63, 65 (S.D.1984); Matter of M.S.M., 320 N.W.2d 795, 799 (S.D. 1982); Matter of R.Z.F., 284 N.W.2d 879, 882 (S.D.1979).
This is not a case where minimal services were offered. The Social Service workers testified that all these services had garnered little, if any, improvement in Mother’s ability to be an effective parent for J.Y. A child should not be required to wait for parents to acquire parenting skills that may never develop. See In Interest of A.D., 416 N.W.2d 264, 268 (S.D.1987). The trial court was not clearly erroneous in concluding Social Services had made reasonable efforts.
WHETHER TERMINATION OF PARENTAL RIGHTS WAS THE LEAST RESTRICTIVE ALTERNATIVE AVAILABLE.
Parental rights may be terminated if it is in the best interests of the child. SDCL 26-8-36. People in Interest of S.L.H. 342 N.W.2d 672 (S.D.1983). The standard of review is “whether the trial court’s ultimate finding — that clear and convincing evidence indicated termination was the least restrictive alternative commensurate with the child’s best interests— was clearly erroneous.” People in Interest of K.C., 414 N.W.2d 616, 620 (S.D.1987); Matter of A.H., 421 N.W.2d 71 (S.D.1988). This Court’s review is not whether it would have made the same finding but whether it is left with a definite and firm conviction that a mistake has been made. People in Interest of T.H., 396 N.W.2d 145, 148 (S.D. 1986).
All the Social Service workers and the expert witnesses (including Mother’s expert) testified that Mother does not have the necessary skills to raise J.Y. She was provided the services and the time to develop those skills three years ago with her first child and again before and after the birth of J.Y. The State’s witnesses and Mother’s expert witness testified that Mother still had not acquired the necessary parenting skills. In fact, Mother’s expert witness agreed it would be ill-advised to give Mother unsupervised custody of J.Y.
*863Mother’s expert suggested only three alternatives to termination of parental rights. The first two alternatives involved 24-hour-a-day supervision of Mother and J.Y. The trial court found these were not viable alternatives because such supervision was not available. The third alternative would merely have involved trying that which had already proved unavailing. The trial court decided termination should not be delayed while Mother tried, yet again, to develop the necessary skills to be a parent. In light of the extensive and unsuccessful efforts already made, the trial court concluded termination was the least restrictive alternative in the best interest of J.Y. We affirm the trial court.
WUEST, SABERS and AMUNDSON, JJ., concur.
HENDERSON, Justice, dissents.